United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3869
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Perdis Cotton,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 12, 2006
                                Filed: January 19, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Perdis Cotton appeals the 150-month sentence the district court1 imposed after
granting the government’s Federal Rule of Criminal Procedure 35(b) motion to reduce
Cotton’s sentence for his post-sentencing substantial assistance. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the reduction should have been even greater. Counsel’s argument is
unavailing. See United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per
curiam) (extent of Rule 35(b) reduction is unreviewable); cf. United States v.

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
Williams, 324 F.3d 1049, 1049-50 (8th Cir. 2003) (per curiam) (refusal to depart
further under U.S.S.G. § 5K1.1 is not reviewable unless defendant makes “substantial
showing” that court’s decision was based on unconstitutional motive).

      Having reviewed the resentencing record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant defense counsel’s
motion to withdraw, and we affirm.
                       ______________________________




                                        -2-